CONFESSION OF ERROR

PER CURIAM.
This is an appeal from the denial of a 3.800 motion seeking additional credit for time served. Upon review of the record as supplemented by the defendant and of the state’s forthright agreement that his position is well taken, we conclude that Fleuri-mond should be awarded the following additional credits:
(a) 221 days in case no. 98-16350 (for a total of 780 days);
(b) 221 days in case no. 98-16484 (for a total of 780 days); and
(c) 113 days in case no. 98-40208 (for a total of 670 days).
See Tal-Mason v. State, 515 So.2d 738 (Fla.1987)(holding prisoner is entitled to jail-time credit for pre-conviction coercive detention in mental institution for incompetence to stand trial, since commitment was indistinguishable from pretrial detention in “jail”). It should be noted that the sentences imposed in these cases are concurrent both with each other and the sentence imposed in case no. F99-26350. Since Fleurimond has been awarded all the jail credit to which he is entitled in that case, the additional credit now awarded as to the three concurrent sentences will likely not affect his date of release.
Modified in part.